                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION


    TONY WELLS,

                Petitioner,                                  CIVIL ACTION NO.: 2:18-cv-61

         v.

    D. EDGE,

                Respondent.


       ORDER and MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Tony Wells (“Wells”), who is housed at the Federal Correctional Institution-

Low in Jesup, Georgia, filed a 28 U.S.C. § 2241 Petition for Writ of Habeas Corpus. Doc. 1.

Respondent filed a Motion to Dismiss. Doc. 9. For the following reasons, I RECOMMEND

the Court GRANT Respondent’s unopposed Motion to Dismiss, DISMISS as moot Wells’

Petition, DIRECT the Clerk of Court to CLOSE this case and enter the appropriate judgment of

dismissal, and DENY Wells in forma pauperis status on appeal. 1

                                         BACKGROUND

        Wells filed his Petition on May 16, 2018. Doc. 1. In his Petition, Wells contends he

received an erroneous disciplinary finding on November 14, 2017, which resulted in the loss of

twenty-seven (27) days’ good-conduct time. Id. at 1, 9. Wells requests the Court order the

Bureau of Prisons (“BOP”) to expunge the incident report and restore the lost good-conduct

time. Id. at 9. After Wells paid the requisite filing fee, this Court directed service of Wells’

Petition upon Respondent on June 26, 2018. Doc. 4. Respondent filed a Motion to Dismiss,


1
        The Court directed Wells to respond to the Motion to Dismiss and advised him the Court would
grant the Motion as unopposed if he failed to respond. Doc. 10. Wells failed to respond.
claiming the Court should dismiss as moot Wells’ Petition because the November 14, 2017

disciplinary finding has been expunged, and Wells’ good-conduct time has been restored.

Doc. 9.

                                             DISCUSSION

I.        Whether Wells’ Petition is Moot

          Article III of the Constitution “extends the jurisdiction of federal courts to only ‘Cases’

and ‘Controversies.’” Strickland v. Alexander, 772 F.3d 876, 882 (11th Cir. 2014). This “case-

or-controversy restriction imposes” what is “generally referred to as ‘justiciability’ limitations.”

Id. There are “three strands of justiciability doctrine—standing, ripeness, and mootness—that go

to the heart of the Article III case or controversy requirement.” Harrell v. The Fla. Bar, 608

F.3d 1241, 1247 (11th Cir. 2010) (internal quotation marks and alterations omitted). Regarding

the mootness strand, the United States Supreme Court has made clear that “a federal court has no

authority ‘to give opinions upon moot questions or abstract propositions, or to declare principles

or rules of law which cannot affect the matter in issue in the case before it.’” Church of

Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992) (internal citation omitted).

Accordingly, “[a]n issue is moot when it no longer presents a live controversy with respect to

which the court can give meaningful relief.” Friends of Everglades v. S. Fla. Water Mgmt. Dist.,

570 F.3d 1210, 1216 (11th Cir. 2009) (internal quotation marks omitted). Questions of

justiciability are not answered “simply by looking to the state of affairs at the time the suit was

filed. Rather, the Supreme Court has made clear that the controversy ‘must be extant at all

stages of review, not merely at the time the complaint is filed.’” Christian Coal. of Fla., Inc. v.

United States, 662 F.3d 1182, 1189–90 (11th Cir. 2011) (quoting Preiser v. Newkirk, 422 U.S.

395, 401 (1975)).




                                                    2
       The BOP expunged the November 14, 2017 incident report and restored twenty-seven

(27) days of lost good-conduct time. Doc. 9-1 at 3. As Wells only requests the expungement of

the disciplinary report and reinstatement of twenty-seven (27) days of lost good-conduct time,

there is no longer a “live controversy” over which the Court can give meaningful relief. Friends

of Everglades, 570 F.3d at 1216. Accordingly, the Court should GRANT Respondent’s

unopposed Motion to Dismiss and DISMISS as moot Wells’ Petition for Writ of Habeas

Corpus.

II.    Leave to Appeal in Forma Pauperis

       The Court should also deny Wells leave to appeal in forma pauperis. Though Wells has,

of course, not yet filed a notice of appeal, it would be appropriate to address that issue in the

Court’s order of dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal is not

taken in good faith “before or after the notice of appeal is filed”).

       An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, that the appeal is not taken in good faith. 28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an objective

standard. Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not

proceed in good faith when he seeks to advance a frivolous claim or argument. See Coppedge v.

United States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous when it appears the

factual allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in

forma pauperis action is frivolous and not brought in good faith if it is “without arguable merit

either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); Brown v. United

States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).




                                                   3
       Based on the above analysis of Wells’ Petition and Respondent’s unopposed Motion to

Dismiss, there are no non-frivolous issues to raise on appeal, and an appeal would not be taken in

good faith. Thus, the Court should DENY Wells in forma pauperis status on appeal.

                                         CONCLUSION

       For the above-stated reasons, I RECOMMEND the Court GRANT Respondent’s

unopposed Motion to Dismiss, DISMISS as moot Wells’ Petition, and DIRECT the Clerk of

Court to CLOSE this case and to enter the appropriate judgment of dismissal. I further

RECOMMEND the Court DENY Wells leave to proceed in forma pauperis on appeal.

       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within fourteen (14) days of the date on which this Report and

Recommendation is entered. Any objections asserting that the undersigned failed to address any

contention raised in the pleading must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions herein. 28 U.S.C.

§ 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be served

upon all other parties to the action. Upon receipt of objections meeting the specificity

requirement set out above, a United States District Judge will make a de novo determination of

those portions of the report, proposed findings, or recommendation to which objection is made

and may accept, reject, or modify, in whole or in part, the findings or recommendations made

herein. Objections not meeting the specificity requirement set out above will not be considered

by the District Judge.




                                                 4
        The Court DIRECTS the Clerk of Court to serve a copy of this Report and

Recommendation upon Wells and Respondent.

        SO ORDERED and REPORTED and RECOMMENDED, this 17th day of December,

2018.




                                    _____________________________________
                                    BENJAMIN W. CHEESBRO
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                              5
